 NATIONALAIRMOTIVENational Airmotive,a Division of Republic Corpora-tionandLarryW. O'Banion.Case 20-CA-7860November 21, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn June 28, 1973, Administrative Law JudgeMaurice Alexandre issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptionsanda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order, except as inconsis-tent herewith.The Administrative Law Judge found that theRespondent violated Section 8(a)(3) and (1) of theAct by suspending and discharging employee O'Ban-ion.While we agree that the Respondent therebyviolatedSection 8(a)(1),we do not agree thatRespondent violated Section 8(a)(3). O'Banion wasdiscriminated against because he was a "troublemak-er" for circulating a petition about wages among theemployees and requesting their signatures. This wasnot activity on behalf of a union. It was related to theterms and conditions of employment, however, andthus protected by Section 8(a)(1). While the'activitywas continued briefly on company time, we agreewith the Administrative Law Judge that this wasmerely a pretext for the discrimination, and that theRespondent raised no objections to the conduct ofCommunication Committeebusinesson companytime generally.Although we have made" certain changes in theAdministrative Law Judge's findings and conclu-sions,hisrecommended Order as it stands isappropriate. Accordingly, we adopt the said recom-mended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that National Airmotive, a Division ofRepublic Corporation, Oakland, California, its offi-cers, agents, successors,and assigns,shall take theaction set forth in the said recommended Order.DECISION517MAURICE ALEXANDRE, Administrative Law Judge: Thiscase was tried before me in San Francisco, California, onMay 11, 1973,upon a complaint issued on November 30,1972,1alleging,thatRespondent had violated Section8(a)(1) of the National Labor Relations Act, as amended.In its answer,Respondent denied commission of the unfairlabor practices alleged.Upon the entire record,my observation of the witnesses,and the briefs filed by the General Counsel and byRespondent,Imake the-following: 2Findings and ConclusionsRespondent is a California corporation engaged in themanufacture and processing of aircraft engines and partsin Oakland, California. The General Counsel contends thatRespondentviolated Section 8(a)(1) by instructingemploy-ee O'Banion to keep himadvised of union activity at theplant,and violated Section 8(a)(1)and (3) by laterdischargingO'Banion becausehe engaged in protectedconcertedactivities.Respondent deniesthat it requestedO'Banion tospy orreport on individuals involved in unionactivity,and assertsthatO'Banion's discharge was forcause,i.e.,becausehe violatedinstructionsthat he was toobtain permission before leavinghis work station duringworking time.The EvidenceSometime in June 1972,3employee O'Banion noticed aposter on Respondent'sbulletin board stating that theemployees were working under a contract which wassubject to the McNamara-O'Hara Service Contract Act.The poster also stated that pursuant to law,a list of workclassifications and prevailing wages were to be posted.O'Banion asked Personnel Manager Bums why Respon-dent had not posted the prevailing wages., Burns repliedthat he did not know.O'Banion continued to pursue thematter vigorously,and visited the Wage and'Hour Divisionof the United States Department of Labor, as well asWestern Airmotive,a company which had subcontractedwork to Respondent.Shortly thereafter,Production Man-ager Fadeef and other officials of Respondent requestedO'Banion for an explanation of his visit to WesternAirnotive,pointing out that such conduct could causefinancial injury to Respondent.O'Banion agreed that hisconduct had been unwise,and stated that it would nothappen again.Two weeks later, after Leadman Rainey informedO'Banion that the latter had been called a troublemakerduring a company meeting attended by President Morjigand Vice President Rivers, O'Banion attempted to explain'Based upon a charge filedon October 19, 19.722No issue of commerce is presented-The complaintalleges and theanswer admits facts which, I find,establishthat Respondent is an employerengaged in commerce and- in operations affecting commerce within themeaning ofthe Act.3All dates referred to hereafter relate to 1972 unless otherwise stated.207 NLRB No. 83 518DECISIONSOF NATIONALLABOR RELATIONS BOARDhis conduct to Production Manager Fadeef. Among otherthings,O'Banion stated that the employees were notsatisfied with their wages, that his concern was to keep theemployees happy,4 but that a union was unnecessary.According to O'Banion,Fadeef_stated that he would relaythese views to Morjig,and requested O'Banion to "keephim advised ofanyunion activity"in the plant.Fadeeftestified that he never' asked O'Banion"to spy . . . onemployees and report to [him]"or "to report individualswho might be interested in the union."O'Banion admittedthat Fadeef,did not ask him"to spy on employees andreport to [Fadeef]the names of individuals who might befavoring the union,"and did not ask him "to stay awayfrom talking with the union about coming to the plant toorganize it."Sometime prior to July 13, Respondent had distributedto its employees questionnaires relating to a proposeddental plan.A number of employees failed to return thequestionnaires;and at a meeting of the, communicationcommittee,on the above date, Personnel Manager Burnsrequested the three employee members,-O'-Banion,Felici=ano, and Murray,to communicate with, those.who hadfailed to return questionnaires to complete them. Burnsgave them no instructions relating to whether or not theywere to carry out their task during working time, andO'Banion devoted about one-half hour of-his work time tothe matter of the-questionnaires.-On August 2, O'Banion told Burns that he saw no reasonfor further delay in the dental plan,and Burns told him totalk to Fadeef.O'Banion testified that he accordinglyrequested Fadeef to meet with him.Fadeef testified thatBurns complained that O'Banion had been badgering himabout Committee matters, that Burns requested Fadeef totellO'Banion not to bother Bums about the same subjectsevery day, and that Fadeef notified Foreman Neth thatO'Banion could see Fadeef about committee matters if hewished to.A meeting between FadeefandO'Banion took place onthe morning of August 3, and they met again during theafternoon.Foreman Neth was present at both meetings,duringwhich a number of, employee matters werediscussed. Because O'Banion expressed the view during theafternoon meeting that the communicationcommittee wasnot' handling problems expeditiously,Fadeef requestedemployee Feliciano to join them.5'Accordiiig to Fadeef, heand Neth met with O'Banion again on August 4, and amemorandum to the file prepared by Fadeef on August 8contains his summary of discussions on August 3 and onAugust 4._The record contains conflicting evidence as to whether,during his discussions with O'Banion, ' Fadeef instructedhim to obtain permission from his leadman before leavinghis work station during work time to conduct communica-tion committee business.O'Banion testified that no suchinstructionswere ever given to him. Feliciano initiallytestified that Fadeef gave such instructions on August 3,4O'Banion had recently been elected-to-the communication committee.In addition to O'Bamon,the comnuttee consisted of two other employeemembers,Feliciano andMurray, -Personnel.Manager Burns who waschairman,and -one_additional,rotatingmanagement representative Thecommittee met once a month to discuss suggestions,problems, and topics ofcommon interest to Respondent and its employees.but, then changed-his story and testified that the instruc-tionswere given prior to that dates However,Fadeeftestified that he did not give O'Banion such instructionsprior to August 4. In view of this conflict, I find that nosuch instructions were given prior to that date.With regard to whether he gave such instructions,Fadeefgave a number of nonresponsive answers which suggestthat he was being evasive.He -finally,testifiedthathe gavethe instructions to O'Banion at their meeting on August 4.There is, however, conflicting evidence as to whether therewas an August- 4 meeting.O'Banion and Fadeef bothtestified that there,were two meetings on August 3-one inthe morning and one in the afternoon.On the other hand,Fadeef'smemorandum of August 8 refers to, only , onemeeting on August 3 and one on August,4. In addition,Feliciano testified'that during the afternoon;meeting onAugust 3, O'Banion and Fadeef had an" argument andraised their voices.-Such testimony is consistent withFeliciano's prehearing affidavit. Although Fadeef testifiedthat on August 4, O'Banion threatened to bring a unioninto the plant, Fadeef'smemorandum of August 8 statesthat O'Banion made that threat on August 3. In addition,the, record does not contain evidence of two arguments.Finally, I note that Foreman Neth was not, called to testifyon behalf of Respondent.On this record, I am not inclinedto credit the_ evidence regarding a meeting on August 4,and find that O'Banion and Fadeef met twice on August 3but not on August 4. Accordingly,I do not credit Fadeef'stestimony that he gave the disputed instructions on August4. I have already found that such instructions were notgiven prior to August 4, and there is no evidence that theywere given after that date. Moreover,Fadeef did not knowwhether he had given similar instructions to Feliciano andMurray, and could not recall whether he had posted suchinstructions on the bulletin board.On the entire record, Ireject Fadeef's testimony that he gave the instructions inquestion to O'Banion.Rather,I credit O'Banion's testimo-ny and find that the said instructions were never given tohim.On October 17, O'Banion advised Personnel'ManagerBurns that he intended to raise the question of wages at thenext communication committee meeting scheduled forOctober 19. In order to lend support to'his claim that theemployeeswere concerned about the wage structure,O'Banion,on the morning of October 18, circulated astatement relating to wages among the employees,for theirsignatures.He began during his rest period, during whichhe obtained a number of signatures, and obtainedadditional signatures during a 15-minute interval immedi-ately following the rest period.He was stopped byLeadman Rainey who told him that Vice President Gravatthad observed him and was upset.Rainey instructedO'Banion to return to his machine.Shortly thereafter,Rainey told O'Banion that Fadeefwished to see him,and, Rainey and Foreman Nethaccompanied him to Fadeef's office. O'Banion testifiedsEmployee Murray was then on vacationsFeliciano's prehearing affidavit states that when O'Bamon complainedabout his wages at the August 3 meeting,Fadeef told him that Respondentpaid him a wage for which he was expected to give Respondent only 8 hoursof work; and that if he felt underpaid, he should go elsewhere and get themoney he thought he should be earning NATIONALAIRMOTIVE519that Fadeef- stated that he understood thatO'Banion hadbeen circulating a petition among the employees,that heansweredaffirmatively and showed the petitionto Fadeef,and that Fadeef informed him,thathe was suspended for 3dayspending investigation. 'Fadeeftestified thatwhenRainey reported the incident to him,he asked Raineywhether O'Bamonhad soughtpermission to leavehis workstation;th at Rainey said he had not; that whenO'Banionarrived,he told the latter that he had receiveda report thatO'Bamon had been circulatinga petitionon companytime;that he asked O'Banionwhetherthis was true andO'Banion answeredaffirmatively; that he askedO'Banionwhether he had receivedpermissionto do so and O'Banionrepliedthat he had not; that Fadeef stated that O'Banionhad been warnedabout hisactivitiesaway fromhis workstationand was'discharged; that O'Banionthenoffered toshow him the petition relating tocommunicationcommit-tee-business;that Fadeef replied thathe was not interestedinasmuch as O'Banionhad not been at his workstationdoingthe job hewas beingpaid for; and that hethen toldO'Banion thatthe latter wassuspended pending investiga-tion.Shortly thereafter, whenO'Banion saw Fadeef in thereceptionarea, he told the latter that thepetitionwasintendedas proofthat there was a moraleproblem amongthe employees, and that the employees couldand wouldreadilyhave signed union cards.Fadeeffurther testifiedthat he reportedthe matterto Vice President Gravatt witha recommendationthat O'Banionbe discharged.On October 19, O'Banionwent to see President Mor]igto ask why he had been reprimanded. Morjig replied thatO'Banion had been dischargedand VicePresidentGravatt,who was present, stated that O'Banion was being terminat-ed because he was a "troublemaker." "Later,O'Bamontalkedagain with Moijigwho stated that O'Banion hadbeen suspendedfor 3 days pending investigation, and thathe shouldcall Bums thefollowing week.O'Banion calledBurns the followingMonday and was advisedthat he wasdischarged.Concluding Findings1.Although Fadeef dewed making other requests ofO'Banion, he did not deny asking the latter to "keep himadvised of any union activity"in the plant.IcreditO'Banion and find that Fadeef made the quoted request.Such a request violated Section 8(a)(1) of the Act.ReaConstructionCo.,137NLRB 1769, 1773-1774.2.The record clearly establishes,and I find, thatO'Banion vigorously pressed for changes in wages andother terms and conditions of employment at Respondent'splant,that he impliedly threatened to bring a union intotheplant,and that Respondent regarded him as a"troublemaker."Ifurther find that when O'Banioncirculated a wage petition for signature by the employees,Respondent seized upon the fact that he did so duringwork time as a pretext for suspending and then dischargingthe troublemaker.As already found above, Respondentdid not instruct O'Banion, or indeed the other members ofthe communication committee,to obtain permission beforeleaving their work stations to conduct committee business.On the contrary,the evidence shows that Respondent didnot object to the conduct of communication committeebusinessduringworktime.,Thus,O'Banion obtainedemployee signatures on the dental questionnaires duringwork time without objection by Respondent.In addition,O'Banion testified without contradiction that he met onseveral occasions with Burns during work time regardingcommittee business.Although Burns complained to Fadeefabout O'Banion,his objection related to the frequency withwhich O'Banion brought up employee matters rather thanto the fact that they were discussed during work time.I, accordingly,find that Respondent suspended-and thendischargedO'Banion because he engaged in protectedconcerted activity and to discourage the employees fromconsidering unionization,thereby violating Section 8(a)(1)and (3)of the Act.CONCLUSIONS OF LAW1.By requesting O'Banion tokeep it advised of anyunion activity in the plant,Respondent engaged , in anunfair laborpractice within the meaning of Section 8(a)(1)of the Act.2.By unlawfully suspending and then dischargingO'Banion,as found herein,Respondent engaged in unfairlaborpractices within the meaning of Section 8(a)(1), and(3) of the Act._3.The saidunfair labor practices affect commercewithin the meaningof the Act.THE REMEDYIn order to effectuate the policies of the Act, I find that itis necessary,and recommend,that Respondent be orderedto cease and desist from the unfair labor practices found,and from in any other manner interfering with,restraining,or coercing its employees.Affirmatively, I recommend that Respondent offer toO'Banion immediate and full reinstatement to the positionwhich he held at the time of his suspension and discharge,without prejudice to his seniority and other rights andprivileges.I further recommend that Respondent makeO'Banion whole for any loss of earnings suffered becauseof the suspension and discharge,by paying to him a sum ofmoney equal to that which he would have been paid byRespondent from the date of his suspension to the date onwhichRespondent offers reinstatement,lesshisnetearnings,ifany, during the said period. The loss ofearnings under the Order recommended shall be computedin the manner set forth inF.W.Woolworth Company,90NLRB 289,andIsisPlumbing&Heating Co.,138 NLRB716.Upon the foregoing conclusions and the entire record,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended: 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER-7Respondent, National Airmotive, a Division of RepublicCorporation, its officers, agents, successors and assigns,shall:A.Cease and desist from:(1)Unlawfully suspending or discharging employees orotherwise discriminating in regard to their hire, tenure ofemployment, or any term or condition of employment.(2) In any other manner interfering with, restraining orcoercing employees in the exercise of any right guaranteedby the Act.B.Take the following affirmative action:-(1)Offer to Larry W. O'Banion immediate and fullreinstatement to his former position or, if that position nolonger exists, to a substantially equivalent position, andmake him whole for any loss of earnings he may havesuffered by reason of Respondent's discrimination againsthim, in the manner set forth in the section herein entitled"The Remedy."(2)Preserve and make available to the Board or itsagents on'request, for examination and copying, all payrollrecords and reports, and all other records necessary toanalyze the amount of backpay due and the right ofreinstatement under the terms of this recommended Order.(3) Post at its place of business in Oakland, California,copies of the attached notice marked "Appendix."8 Copiesof said notice on forms provided by the Regional Directorfor Region 20, after being signed by a representative of theRespondent, shall be posted immediately upon receiptthereof,and be maintained for 60 consecutive daysthereafter in conspicuous places. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(4)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.7 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.8 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shallbe changed to read"PostedPursuantto a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form, loin or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with theserights.WE WILL NOT unlawfully suspend or dischargeemployees, or otherwise discriminate against them.WE WILL OFFER to restore Larry W. O'Banion to hisjob and pay him for all the wages, if any, which he lostbecause of the discrimination against him.NATIONALAIRMOTIVE, ADIVISION OF REPUBLICCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 13018 Federal Building, 450Golden Gate Avenue, Box 36047, San Francisco, Califor-nia 94102, Telephone 415-556-0335.